DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The prior rejection of claims 3-5 has been overcome by the response filed 27 December 2021, wherein Applicant amended claim 3 to correct indefinite claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzer (DE 102016115319 A) in view of Güttler (DE 3541543 A1).
Regarding claim 1, Weitzer ‘319 discloses an agricultural device for soil processing with two sets of working rollers (40; para. 0029; Figs. 1, 2) comprising:
	a supporting frame which comprises a central part (14), a left wing (16) and a right wing (18),
wherein the left and right wings are rotatably attached to the central part (para. 0027),
	at least two rows of working units (32) attached to the supporting frame,
wherein the working units are arranged in regular distances in every row, 
a left set of rollers attached to the left wing and a right set of rollers attached to the right wing (Fig. 2),
wherein the sets of rollers are divided into a front roller and a rear roller (Fig. 2),
wherein these sets of rollers are provided with attachments (Fig. 3) and discs (Figs. 1-6),
 wherein the discs on sets are located between these attachments (Fig. 2),
wherein the number of discs of rear rollers equals the number of discs of front (Fig. 2), and
wherein the discs of front rollers are located in the same plane as the working units (Fig. 2).

Further regarding claim 1, neither Weitzer nor Güttler teaches expressly the distances between the individual discs being the same along the whole width of the agricultural device.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the distances between the individual discs the same along the whole width of the prior art agriculture device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this instance, the motivation for making the modification would have been to distribute the rollers uniformly over an area of soil to be worked.
 Regarding claim 2, the combination of Weitzer and Güttler fails to teach the left and right sets of rollers having different numbers of discs.  It would have been well within the ordinary level of skill in the art before the effective filing date to have varied the number of discs on the left and right sets of rollers of the prior art device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233.  In this instance, the motivation would have been to vary the area of soil to be worked relative to the agricultural device; e.g., work an area of soil that is larger behind the left side of the agricultural than the area of soil behind the right side of the agricultural device.
Further regarding claim 2, the combination of Weitzer and Güttler fails to teach the left and right sets of rollers having different lengths.  It would have been well within the ordinary level of skill in the art before the effective filing date to have varied the lengths of the left and right sets of rollers on the prior art agricultural device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance, the motivation would have been to vary the area of soil to be worked relative to the agricultural device; e.g., work an area of soil that is wider behind the left side of the agricultural than the area of soil behind the right side of the agricultural device.
Regarding claim 6, in the combination of Weitzer and Güttler, the working unit of Weitzer is a ploughshare (para. 0028).
Regarding claim 7, the combination of Weitzer and Güttler fails to teach 39 discs and 19 working units.  It would have been well within the ordinary level of skill in the art before the effective filing date to have made the prior art agricultural device with 39 discs and 19 working units, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, the motivation for making the modification would have been to work a soil area having a desired size, per the uniform spacing of the rollers.
In re Aller, 105 USPQ 233.  In this instance, the motivation would have been to enlarge the area of soil worked by the working units.
Regarding claim 9, in the combination of Weitzer and Güttler, the agricultural device Weitzer is provided with at least one wheel (38).

Response to Arguments
Applicant’s arguments, see Remarks, filed 27 December 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Güttler (DE 3541543 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
16 February 2022